DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 7, 8 and 25 have been canceled.  Claim 15 has been amended.  
Claims 2, 10-11, 15-19, 21, 23-24, and 26-33 are currently pending and under consideration

Rejoinder 
In order to advance prosecution, the election of species requirement a single specific compound of Formula I has been withdrawn; the therapeutic agent species of PD-1 has been rejoined to the elected species of PD-L1; and the election of species requirement for a single form of cancer is withdrawn.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  
The disclosure of the prior-filed application, Application No.CN201410325480.9 (certified foreign translation in application 15/346,553), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The specification from CN201410325480.9 fails to provide adequate support for instant claim 19, in part, and claim 21, in part.  Regarding claims 19 and 21, the instant claims teach a method comprising administering to said subject an oral formulation and intravenous formulation, respectively, comprising the inventive immunotherapeutic.  The dosages in claims 19 and 21 go as low as between 0.0005 mg/kg and 0.0009 mg/kg.  The dosages in the Chinese translation start at 0.001 mg/kg (see page 8, paragraph 0033]) and comprise only the higher doses of claims 19 and 21 (paragraphs [0034]-[0038]).  
Regarding claim 32, the Chinese translation makes no mention of an effective amount of the immunotherapeutic in combination with a targeted therapeutic agent, wherein the immunotherapeutic agent does not exceed 0.02 mg/kg for systemic injection or 0.08 mg/kg for intratumoral administration.   The Chinese translation does have oral dosages per unit kg that are closer to 0.02 mg/kg in claim 32.   The Chinese translation teaches that typical dosages (oral, a method of systemic administration) range from about 0.01 to about 150 mg/kg/day.  While it is important to note that 0.01 mg/kg/day given orally may not exceed 0.02 mg/kg for systemic administration (depending on the timeframe of dosages and the drug half-life), the Chinese translation provided a range of oral dosages (some far higher than the 0.02 mg/kg of claim 32), not a strict limit on concentration following systemic administration.
Because adequate written description of the required dosages in claims 19, 21 and 32 is lacking in the foreign priority document, independent claim 15, and dependent claims 2, 10, 11, 16, 17, 18, 19, 21, and 26-32 encompassing the dosages not adequately described are considered to have an effective .

Claim Objections
Claim 19 objected to because of the following informalities:  0.0006 mg/mg/kg is written as a minor typo instead of "0.0006 mg/kg".  Appropriate correction is required.

Claim rejections withdrawn
The rejection of claims 15, 17 and 31 under 35 U.S.C. 102 (a)(1) as being anticipated by Tibor Keller (“Keller” US 2011/0274685A1, Published November 10, 2011) is withdrawn in light of applicant’s amendment of claim 15.

New Grounds of Rejections

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 2, 10, 15, 17, 18, 27, 28, 29, 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (Kim, et al, WO2013/043647A1; International Publication Date 05/28/2013).
Regarding claims 2, 10, 15, 17, and 31, Kim discloses a method wherein an anti-PD-1 antibody and a TLR agonist are administered to a cancer patient (Kim, para. 07 and claim 12 of ‘647) and that this TLR agonist is a TLR7/8 agonist (claim 15 of ‘647). Kim discloses that resiquimod is a TLR7/8 agonist of the invention (Kim, para. 30).  
Regarding Claim 18, Kim discloses the treatment of patients having a variety of cancers with the combination regimen, including patients with colorectal cancer, breast cancer, head and neck cancer, lung cancer, melanoma, multiple myeloma, liver cancer, ovarian cancer, pancreatic cancer, prostate cancer and renal carcinoma (Kim, para. 23).  
Regarding claims 27 and 28, Kim discloses methods of administering treatment agents to cancer patients such as subcutaneous, intravenous, intramuscular, intra-arterial, intradermal, intrathecal, intraperitoneal, epidural injections (Kim, para. 33).
Regarding claims 29 and 30, Kim discloses.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

Claims 2, 10, 15-18, 27, 28, 29, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Kim, et al, WO2013/043647A1) in view of Joachim Maus (Maus, et al US 2009/0182005A1).

Kim teaches the methods of claims 2, 10, 15, 17, 18, 27, 28, 29, 30 and 31 for the reasons set forth above. Claim 16 requires that the abnormal cell proliferation of claim 15 is a pre-cancerous lesion.
Kim teaches the induction of B7-H1 (PD-L1) on tumor cells and its engagement with PD-1 on lymphocytes is an adaptive resistance mechanism critical to immune evasion (para. 56).
Kim teaches that anti-PD-1 blockade can overcome the resistance mechanism by unleashing the antitumor efficacy of resident tumor specific cytotoxic T-cells (para 56).
Kim does not teach that the abnormal proliferation of cells may be a pre-cancerous lesion 

Maus teaches that the progression from precancerous (adenomatous) colon polyps to malignant colorectal cancer depends on a complex pathway involving the activities of activated T lymphocytes and that immunosuppressive factors may play a crucial role in the growth and survival of premalignant colorectal tissue (para. 0012).  Maus suggests that imidazoquinolines, such as resiquimod, are capable of inhibiting the cancerous development of the colon polyp (para 0014).
It would have been prima facie obvious at the time of the effective filing date to treat abnormal cell proliferation which is a precancerous lesion by the method of Kim.  One of skill in the art would have been motivated to do so because Kim teaches that anti-PD-1 blockade can .

Claims 2, 10, 11, 15, 17, 18, 27, 28, 29, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Kim, et al, WO2013/043647A13) in view of John Cogswell (Cogswell, et al US Patent 2013/0309250A1).

Kim teaches the methods of claims 2, 10, 15, 17, 18, 27, 28, 29, 30 and 31 for the reasons set forth above. 
Regarding claim 11, Kim does not teach the use of proprietary (“named”) antibodies such as nivolumab for incorporation into the taught combination of resiquimod and a PD-1 antibody.  

It would have been prima facie obvious at the time of the effective filing date to use nivolumab as the anti-PD-1 antibody in the method of Kim.  One of skill in the art would be motivated to do so by the teachings of Cogswell on the use of the anti-PD-1 antibody, nivolumab, in the treatment of cancer patients, and the further teachings of Cogswell on the combination of the anti PD-1 blockade with Nivolumab with other modes of treatment.

Claims 2, 10, 15, 17-19, 21, 27, 28, 29, 30, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Kim, et al, WO2013/043647A1) in view of view of Lixin Li (WO2014/012479)..

Kim teaches the methods of claims 2, 10, 15, 17, 18, 27, 28, 29, 30 and 31 
Regarding claim 19, Kim does not disclose that oral dosages of the immunotherapeutic are given in the claimed amount, twice per week.  
Li teaches the administration of resiquimod as a TLR7/8 agonist (para. 0185, section v) Li teaches the oral administration of the described compounds from 0.01 to 150 mg/kg/day (Li, para.  0283).
Hence, it would be obvious for one of ordinary skill in the art at the time of filing to modify the teachings of Kim by starting with the dosing regimen taught by Li and arrive at optimal dosing, such as the one claimed, through routine experimentation.  

Regarding claim 21, Kim does not disclose wherein weekly administration of the specific intravenous dosages as claimed.  
Li teaches a method of treating abnormal cellular proliferation involving a circulating concentration of 0.01 micro molar to 5 micro molar being preferred (Li, para. 0282).  This corresponds to 0.00314 mg/kg to 1.57 mg/kg of resiquimod.  Further, it is within the purview of one of skill in the art to optimize a dosing regimen in terms of mg/kg administered per dose and the frequency of dosing in order to optimize anti-cancer effects while limiting toxicity.
Li teaches that a variety of routes or modes of administration can be applied, including intravenous (Li, para. 250).  Furthermore, Li teaches examples of weekly administration of an antibody TLR ligand conjugate (Li, para. 0047).  
	Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Kim in view of Li’s teachings, by intravenously administering, weekly, an immunotherapeutic to provides dosages within the range required by claim 21
	Regarding claim 32, Kim does not teach effective concentrations not above 0.02 mg/kg for systemic administration or 0.08 mg/kg for direct intratumoral injection. 
 0.01 mg/kg is less than 0.02 mg/kg and thus meets the limitations of claim 32.  
	Hence, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the 0.01 mg/kg taught by Li to achieve a systematically administered concentration not exceeding 0.02 mg/kg to reduce potential toxicity.  

Claims 2, 10, 15, 17, 18, 23, 24, 27, 28, 29, 30, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Kim, et al, WO2013/043647A1) in view of Petr Ilyinskii (US 2012/0027806A1).
Kim teaches the methods of claims 2, 10, 15, 17, 18, 27, 28, 29, 30 and 31 for the reasons set forth above.
Regarding claim 23 and 33, Kim does not teach wherein the immunotherapeutic in the subject has concentrations ranging between 0.005 micrograms/mL and about 12 micrograms/mL.
Regarding claim 24, Kim does not teach wherein the immunotherapeutic that is in the subject has a local concentration ranging between about 0.05 micrograms/mL, 0.1 micrograms/mL, 0.15 micrograms/mL, 0.2 micrograms/mL, 0.3 micrograms/mL, or 0.4 micrograms/mL, to about 0.5 micrograms/mL.
Ilyinskii teaches of “toxicity reduced dosage” of resiquimod ranging from 0.01 microgram/kg to 100 micrograms/kg (Ilyinskii, para. 0051).  Assuming a density approximately equal to water (1 g/mL), this corresponds to 0.00001 to 0.1 micrograms/mL.  
Hence, it would be obvious for one of ordinary skill in the art at the time of filing of the disclosed invention, to modify the teachings of Kim by starting with the dosing regimen taught by Ilyinskii and 
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.  Further with respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art.  See in re Aller, 220 F.2d 545, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05(11).

Claims 2, 10, 15, 17, 18, and 26-31are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Kim, et al, WO2013/043647A1) in view of Martin Kast (Kast, et al. US 20110077263A1).
Kim teaches the methods of claims 2, 10, 15, 17, 18, 27, 28, 29, 30 and 31 
Regarding claim 26, Kim does not disclose wherein the dose of the immunotherapeutic is administered orally.  
Kast teaches oral administration of the immunotherapeutic resiquimod (Kast, para. 0068, para. 0120-0122).  
Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim with the teachings of Kast to allow said subject to take the resiquimod in the form of a pill, in order to administer the immunotherapeutic in a manner that is well-known to be suitable in the art of pharmacy, and as suggested by Kast (Kast, para. 0120).



Claims 2, 8, 10-11,15-18, and 31 are rejected under 35 U.S.C. 103 as being unpatentable under Joachim Maus (“Maus” US Patent 2009/0182005A1, Published Jul. 16 2009), in view of John Cogswell (“Cogswell” US Patent 2013/0309250A1, Published November 21, 2013) and Hailing Lu (“Lu”, Front. Immunol. 2014, 4, pg 1-4, published 03/03/2014) as evidenced by Matin (Expert Opinion on Therapeutic Targets, 2015, Vol. 19, pp. 1651-1663).
Maus teaches methods of treating of colorectal diseases such as polyps, precancerous stages, and prevention and adjuvant treatment of colorectal cancer by topical administration of immunomodulating drugs of the imidazoquinoline family, such as imiquimod, resiquimod and sotirimod [Maus, abstract].  Matin provides evidence that imiquimod is a TLR7/8 agonist in humans (page 165, first column, lines 1-2).
Maus fails, however, to teach the use of antibodies in conjunction with resiquimod or imiquimod.
Cogswell teaches a method of treating a subject afflicted with a cancer comprising administering to the subject a therapeutically effective amount of an antibody that disrupts the interaction between Programmed Death-1 (PD-1) and Programmed Death Ligand-1 (PD-L1) (claim 1 of ‘250) wherein the antibody binds specifically to PD-1 (claim 2 of ‘250) or PD-L1 (claim 3 of ‘250). Colorectal cancer is within the limitations of the claimed invention [Cogswell, Paragraph 0134].
Lu teaches that the TLR7/8 agonist resiquimod has been shown to contribute to the development of tolerogenesis by inducing PD-L1 on dendritic cells (page 4/7, lines 10-11).  Lu teaches that that the TLR7 agonist imiquimod induces Tregs in both the tumor periphery and in the tumor microenvironment, either as monotherapy or as an adjuvant to vaccination (page 3/7 lines 10-12 under the heading of “Induction of Treg”).  Martin provides evidence that imiquimod is an activator of both TLR7 and TLR8 in humans (page 1656, first column, lines 1-2).  Lu teaches that combinations of anti-PD-1 
Regarding Claims 2 and 31, the combination of Maus, Cogswell and Lu teach the use of resiquimod for the treatment of colorectal cancer [Maus, abstract].
Regarding Claims 8 and 10-11, the combination of Maus, Cogswell, and Lu teaches the use of antibodies that disrupt the PD/PD-L1 pathway for treatment of cancers. The anti-PD-L1 antibody used was BMS-936559 [Cogswell, Paragraph 0006]. Colorectal cancer is within the limitations of the claimed invention [Cogswell, Paragraph 0139].
Regarding Claim 16, the combination of Maus, Cogswell, and Lu teaches the method of Claim 15, wherein said abnormal cell proliferation comprises a precancerous lesion [Maus, abstract]
Regarding Claim 17, the combination of Maus, Cogswell and Lu teach the method of Claim 15 wherein said abnormal cell proliferation is cancer cells [Maus, abstract; Cogswell Paragraph 0006].
Regarding Claim 18, the combination of Maus, Cogswell and Lu teach the method of Claim 17 wherein said cancer is colorectal cancer [Maus abstract; Cogswell Paragraph 0006].
It would have been prima facie obvious at the time of the effective filing date to combine the method of Cogswell using the anti-PD-1 or anti-PD-L1 antibody with the method of Maus using imiquimod or resiquimod for the treatment of cancer.  One of skill in the art would have been motivated to do so by the teachings of Lu of the expectation that the combination of anti-PD-L1 with TLR immunotherapy is expected to be highly effective and the specific teachings of Lu that the TLR7/8 agonist resiquimod has been shown to contribute to the development of tolerogenesis due to the induction of PD-L1 on dendritic cells by resiquimod and the further teachings of Lu that imiquimod induces Tregs in both the tumor periphery and in the tumor microenvironment.
Applicant argues that Lu does not teach or suggest the general use of tumor antigen directed therapies in combination with TLR agonists and devotes attention to TLR-2, -4, -7, -8 and -9 without any 
Applicant argues that the TLR agonist of imiquimod is the primary example of Maus, and resiquimod is mentioned among other alternatives and that Cogswell does not mention the combination of PD-1/PD-L1 blockade in combination with TLR agonists.  This has been considered but not found persuasive.  Applicant is reminded that the instant rejection is under 35 U.S.C. 103, not 35 U.S.C. 102.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation is found in Lu.
The rejection of Claims 19, 21, 23-30 and 32 under 35 U.S.C. 103 as being unpatentable Joachim Maus (“Maus” US Patent 2009/0182005A1, Published Jul. 16 2009) in view of John Cogswell (“Cogswell” 

All other rejections and/or objections as set forth in the prior Office action are withdrawn.

Conclusion

Claims 2, 10-11, 15-19, 21, 23-24, and 26-33 are rejected.
Claim 19 is objected to. 
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JOHN L VAN DRUFF/Examiner, Art Unit 1643                                                                                                                                                                                                        

/Karen A. Canella/Primary Examiner, Art Unit 1643